DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on January 13, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.  Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-2 and 4-10 are examined in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “the hole” in the last line renders the claim indefinite, because there is a lack of antecedent basis in the claims. It is unclear and confusing which of the previously-recited “holes” this limitation is referring back to. For purposes of examination, Examiner is reading this limitation as “one of the holes”.
Regarding claim 9, the limitation “the filler” in the last line renders the claim indefinite, because there is a lack of antecedent basis in the claims. It is unclear and confusing which of the previously-recited “fillers” this limitation is referring back to. For purposes of examination, Examiner is reading this limitation as “said at least one of the fillers”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (U.S. Pub. No. 2007/0044303), in view of Chiang et al. (U.S. Pub. No. 2018/0061767) and Murai et al. (U.S. Pub. No. 2006/0204733).
Regarding claim 1, Yamano teaches a wiring substrate (Fig. 1) comprising: a first insulation layer (21) (Fig. 1, 103, ¶ [0052]); an electronic component (30) (Fig. 1, 110, ¶ [0051]) including a first surface (Fig. 1, bottom surface) and a second surface (Fig. 1, top surface) which is an opposite surface to the first surface, the electronic component being mounted on the first insulation layer with the first surface facing toward the first insulation layer (Fig. 1); and a second insulation layer (14) (Fig. 1, 106, ¶ [0051]), wherein the [second insulation] layer is formed on the first insulation layer and configured to cover the second surface of the electronic component (Fig. 1).
Yamano fails to teach the second insulation layer including a first layer (141) and a second layer (142), wherein the first layer is formed on the first insulation layer and configured to cover the second surface of the electronic component, and the second layer is stacked on the first layer, wherein the first layer includes therein fillers, and wherein at least one of the fillers is in direct contact with the second surface of the electronic component at one side, and is exposed from the first layer and is thus in direct contact with the second layer at the other side.
Initially, with respect to the second insulation layer including a first layer (141) and a second layer (142), wherein the first layer is formed on the first insulation layer and configured to cover the second surface of the electronic component, and the second layer is stacked on the first layer, Examiner notes that nothing in claim 1 precludes Examiner from reading a single, unitary block of insulation material on these limitations. As claim 1 is currently written, both of the first and second layers can be made of the same insulation material. While the difference between the first and second layers is consequential in the context of claims directed to the method of forming the wiring substrate, in the context of an apparatus claim to the wiring substrate that has been completed, if the first and second layers are made of the same insulation material, the difference between them would be impossible to discern; they would appear to be a unitary block of the insulation material. Consequently, Examiner can arbitrarily break up the second insulation layer of Yamano into first and second layers in order to meet these limitations, and will draw an arbitrary line between them as Applicant has done, for example, in Fig. 6.
Regarding the limitations wherein the first layer includes therein fillers, and wherein at least one of the fillers is in direct contact with the second surface of the electronic component at one side, and is exposed from the first layer and is thus in direct contact with the second layer at the other side, Chiang et al. and Murai et al. teach the addition of fillers (Chiang et al. Figs. 1 and 2, 144/145/146, ¶ [0061]; Murai et al. Fig. 2, 2, ¶¶ [0045] & [0013]) into an insulation layer (Chiang et al. Figs. 1 and 2, 14, ¶ [0046]; Murai et al. Fig. 2, 2, ¶¶ [0045] & [0013]), in order to improve the thermal conductivity of the insulating layer (e.g., Murai et al. ¶ [0026]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add fillers into the first layer (see above) of Yamano, in order to improve the thermal conductivity of the first layer. Chiang et al. further teaches that some of the fillers will make direct contact with the second surface of the electronic component (Chiang et al. Fig. 2, 12, ¶ [0046]), and based on the discussion immediately above, Examiner can draw the arbitrary line between the first and second layers in order to teach the limitation that the at least one of the fillers be exposed from the first layer and thus in direct contact with the second layer at the other side.
Regarding claim 4, Yamano fails to teach explicitly a wiring substrate wherein the second layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above) has a higher heat conductivity than the first layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above). Murai et al. teaches that size and distribution of the fillers can be varied (e.g., Fig. 3, 20a/20b/20c, ¶¶ [0046] – [0048], and Fig. 18, 32a/32b, ¶¶ [0082] – [0083]) across an insulation layer (Fig. 3, 2, ¶¶ [0045] & [0013]), in order to vary the stiffness gradient of the layer. Accordingly, it would have been obvious to one having ordinary skill in the art to vary the size and distribution of the fillers across the first and second layers (as arbitrarily divided by Examiner, see above), in order to vary the stiffness gradient of those layers, in the event that the desired application for the wiring substrate calls for a different stiffness on each edge of the insulation layer. Once this modification is undertaken, in the event that greater stiffness is needed in the second layer than in the first layer, the heat conductivity of the second layer would inherently be greater than that of the first layer, due to increased size and density of the fillers in that region.
Regarding claim 5, Yamano fails to teach explicitly a wiring substrate wherein as seen from above, in a region of the first layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above) located around the electronic component (Fig. 1, 110, ¶ [0051]), a content of the fillers in a region closer to the second layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above) than a position of a half thickness of the first layer is larger than a content of the fillers in a region closer to the first insulation layer (Fig. 1, 103, ¶ [0052]) than the position of the half thickness of the first layer. Murai et al. teaches that size and distribution of the fillers can be varied (e.g., Fig. 3, 20a/20b/20c, ¶¶ [0046] – [0048], and Fig. 18, 32a/32b, ¶¶ [0082] – [0083]) across an insulation layer, in order to vary the stiffness gradient of the layer. Accordingly, it would have been obvious to one having ordinary skill in the art to vary the size and distribution of the fillers across the first and second layers (as arbitrarily divided by Examiner, see above), in order to vary the stiffness gradient of those layers, in the event that the desired application for the wiring substrate calls for varied stiffness on each edge of the insulation layer. Once this modification is undertaken, in the event that greater stiffness is needed in the second layer than in the first layer, the modified wiring substrate teaches wherein as seen from above, in a region of the first layer located around the electronic component, a content of the fillers in a region closer to the second layer than a position of a half thickness of the first layer is larger than a content of the fillers in a region closer to the first insulation layer than the position of the half thickness of the first layer.
Regarding claim 6, Yamano teaches a wiring substrate wherein a roughness degree of an upper surface of the second layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above) is smaller than a roughness degree of an upper surface of the first layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above), for the same reasons as discussed above in the rejection of claim 1. That is, since Examiner can arbitrarily divide up the surfaces of the first and second layers, he is able to arbitrarily designate a roughness degree of an upper surface of the first layer in order to meet this limitation, since the roughness degree of an upper surface of the first layer is indiscernible in the final device.
Regarding claim 7, Yamano teaches a wiring substrate further comprising: a wiring layer (Fig. 1, 116, ¶ [0055]) formed on the upper surface of the second layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above).
Yamano fails to teach a wiring substrate wherein the wiring layer has a line/space equal to or smaller than 30 μm/30 μm. However, this limitation is directed to the density of the wiring connections formed, and one having ordinary skill in the art before the effective filing date of the invention would have known that smaller line/space densities were always desirable (see, e.g., Yamano ¶ [0005]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the wiring layer of Yamano to have a line/space equal to or smaller than 30 μm/30 μm, if the application called for connections having that density.
Regarding claim 8, Yamano teaches a wiring substrate wherein the electronic component (Fig. 1, 110, ¶ [0051]) is a semiconductor chip, the first surface (Fig. 1, bottom surface) is a circuit formation surface (e.g., Fig. 1, 111, ¶ [0054], is formed on this surface) of the semiconductor chip and the second surface (Fig. 1, top surface) is a rear surface of the semiconductor chip, the semiconductor chip is mounted on the first insulation layer with the circuit formation surface facing toward the first insulation layer (Fig. 1, 103, ¶ [0052]), and has the rear surface covered with the first layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above).
Regarding claim 9, the combination of Yamano, Chiang et al., and Murai et al. teach a wiring substrate wherein a thickness of a part, which covers the second surface (Yamano Fig. 1, top surface) of the electronic component (Yamano Fig. 1, 110, ¶ [0051]), of the first layer (Yamano Fig. 1, 106, ¶ [0051], broken up as discussed, above) is substantially the same as a maximum particle size of the filler (Chiang et al. Figs. 1 and 2, 144/145/146, ¶ [0061]; Murai et al. Fig. 2, 2, ¶¶ [0045] & [0013]). The reason that Yamano, Chiang et al., and Murai et al. teach this, is that Examiner can arbitrarily break up the second insulation layer of Yamano in order to meet this limitation, as discussed above in connection with claim 1.
Regarding claim 10, Yamano teaches a wiring substrate wherein the first layer (Yamano Fig. 1, 106, ¶ [0051], broken up as discussed, above) is formed of an insulating resin which is different (since the degree of “difference” is not specified, any amount of difference between the resins meets this limitation. The “difference” could be as miniscule as that stemming from contaminants that enter the resin during formation, even if only a single molecule of contaminants that enter one and not the other) from an insulating resin of the second layer (Yamano Fig. 1, 106, ¶ [0051], broken up as discussed, above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano (U.S. Pub. No. 2007/0044303), Chiang et al. (U.S. Pub. No. 2018/0061767), and Murai et al. (U.S. Pub. No. 2006/0204733), as applied to claim 1, above, further in view of Kyozuka et al. (U.S. Pub. No. 2012/0187557).
Regarding claim 2, Yamano, Chiang et al., and Murai et al. fail to teach explicitly a wiring substrate further comprising: a first reinforcement member arranged in a region of the first layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above) located on the second surface (Fig. 1, top surface) of the electronic component (Fig. 1, 110, ¶ [0051]), wherein the first reinforcement member includes holes and the fillers (Chiang et al. Figs. 1 and 2, 144/145/146, ¶ [0061]; Murai et al. Fig. 2, 2, ¶¶ [0045] & [0013]) are arranged in the holes, and wherein said at least one of the fillers, which is in direct contact with the second surface of the electronic component at one side, and the other side thereof is exposed from the first layer and is thus in direct contact with the second layer (Fig. 1, 106, ¶ [0051], broken up as discussed, above), is arranged in the hole.
Kyozuka et al. teaches adding a reinforcement member (Figs. 1 & 2, 40, ¶¶ [0040] – [0046]) to an insulating layer like the first and second layers (Fig. 1, 36, ¶ [0040]), in order to mitigate negative side effects of warpage (e.g., ¶ [0042]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a reinforcement member to the first layer of Yamano, in order to mitigate negative side effects of warpage.
Once this obvious modification is undertaken, the combination of Yamano, Chiang et al., and Murai et al., and Kyozuka et al. would teach wherein the first reinforcement member includes holes and the fillers are arranged in the holes, and wherein said at least one of the fillers, which is in direct contact with the second surface of the electronic component at one side, and the other side thereof is exposed from the first layer and is thus in direct contact with the second layer, is arranged in the hole, for the same reasons as discussed above in connection with claims 1 and 4. That is, Examiner can draw the arbitrary line between the first and second layers in order to teach the limitation that the at least one of the fillers be in direct contact with the second surface of the electronic component at one side, and exposed from the first layer and thus in direct contact with the second layer at the other side. Kyozuka et al. teaches that the reinforcement member would have holes (see, Kyozuka et al. Fig. 2), and it would be obvious that at least one of the fillers would be arranged in one of the holes, meeting this limitation as well.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893